DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 13, it is unclear what is meant by the term “a number N” in each of these claims.  No further definition is given in the claim(s) for this term, and as such, the claim is considered indefinite.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 8, 12, and 14 of U.S. Patent No. 10,554,566. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “an apparatus comprising a base station, the apparatus further comprising: a transmitter that transmits data on a channel to a set of devices, wherein the set of devices comprises one or more devices” corresponds to “an apparatus comprising:  a transmitter that transmits data on a carrier to a set of devices … wherein the set of devices comprises one or more devices” in claim 4 of the above U.S. Patent. 
“A receiver that receives feedback information from the set of devices, wherein the feedback information comprises hybrid automatic repeat request feedback” corresponds to “a receiver that receives feedback information from each device of the set of devices” as well as “wherein the feedback information from each device of the set of devices comprises hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback” in claim 4 of the above U.S. Patent.
Lastly, “a processor that increases a contention window size in response to the feedback information from the set of devices indicating a negative acknowledgement from a percentage of devices of the set of devices greater than a predetermined threshold” corresponds to “a processor that:  adjusts a contention window size based on the determination of whether interference above the predetermined level exists on the carrier during the first transmission burst at each device of the set of devices” as well as “wherein the processor determines, based on the feedback information, that interference above the predetermined level exists on the carrier during the first transmission burst for a device of the set of devices if a percentage of negative-acknowledgements (NAKs) in the HARQ-ACK feedback from the device is greater than a predetermined threshold percentage” in claim 4 of the above U.S. Patent.
Claim 1 of the instant application does not claim “determines a value N between a predetermined minimum contention window size and the adjusted contention window size” as well as “a first transmission burst having a duration of at least one subframe”.  Therefore, claim 1 merely broadens the scope of claim 4 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 2, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Regarding claim 3, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Regarding claim 4, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 5, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 6, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Regarding claim 7, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Regarding claim 8, this claim similarly corresponds to claim 8 of the above U.S. Patent.
Regarding claim 9, this corresponding “method” claim similarly corresponds to claim 14 for the same reasons described above for claim 1.
Regarding claim 10, this claim similarly corresponds to claim 14 of the above U.S. Patent.
Regarding claim 11, this claim similarly corresponds to claim 14 of the above U.S. Patent.
Regarding claim 12, this claim similarly corresponds to claim 12 of the above U.S. Patent.
Regarding claim 13, this claim similarly corresponds to claim 12 of the above U.S. Patent.
Regarding claim 14, this claim similarly corresponds to claim 14 of the above U.S. Patent.
Regarding claim 15, this claim similarly corresponds to claim 14 of the above U.S. Patent.
Regarding claim 16, this claim similarly corresponds to claim 8 of the above U.S. Patent.
Regarding claim 17, this corresponding “apparatus” claim similarly corresponds to claim 4 for the same reasons described above for claim 1.  Furthermore, this claim appears directed to “a user equipment” comprising components for performing steps at the opposite end of the communication system that are complimentary to the steps performed by the apparatus of claim 4.  Claim 17 is also considered not patentably distinct for this additional reason.
Regarding claim 18, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Regarding claim 19, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Regarding claim 20, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467